FILED
                            NOT FOR PUBLICATION                               MAR 04 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JACQUELINE C. SIMONELLI,                          No. 13-16664

               Plaintiff - Appellant,             D.C. No. 3:13-cv-01250-LB

  v.
                                                  MEMORANDUM*
CITY OF CARMEL-BY-THE-SEA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding**

                           Submitted February 17, 2015***

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Jacqueline Simonelli appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction her takings action arising out of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the City of Carmel-by-the-Sea’s approval of a development next to Simonelli’s

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Colwell v. Dep’t of Health & Human Servs., 558 F.3d 1112, 1121 (9th Cir. 2009),

and we affirm.

      The district court properly dismissed Simonelli’s action as unripe because

Simonelli had not been denied compensation through any state court procedures.

See Williamson Cnty. of Reg’l Planning Comm’n v. Hamilton Bank, 473 U.S. 172,

175 (1985); see also San Remo Hotel v. City & County of San Francisco, 145 F.3d
1095, 1101-02 (9th Cir. 1998) (explaining that takings claims are unripe until the

plaintiff has sought and been denied compensation through the state’s procedures,

and that abstention is “irrelevant” since there are no claims from which to abstain).

      The City’s requests to dismiss the appeal, and to strike Simonelli’s

declaration, presented in its answering brief, are denied.

      AFFIRMED.




                                           2                                   13-16664